INVESTMENT COMPANY BLANKET BOND St. Paul Fire and Marine Insurance Company St. Paul, Minnesota 55102-1396 (A stock Insurance Company, herein Called the Underwriter) DECLARATIONS Item 1. Name of Insured (herein called Insured): BOND NO. 490PB1452 The Merger Fund Principal Address: c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 Item 2. Bond Period from 12:01 a.m. on01/01/07 to 12:01 a.m. on01/01/08 the effective date of the termination or cancellation of the bond, standard time at the Principal Address as to each of said dates. Item 3. Limit of Liability Subject to Sections 9, 10, and 12 hereof: Limit of Liability Deductible Amount Insuring Agreement A - FIDELITY $1,500,000 $0 Insuring Agreement B - AUDIT EXPENSE $25,000 $0 Insuring Agreement C - PREMISES $1,500,000 $5,000 Insuring Agreement D - TRANSIT $1,500,000 $5,000 Insuring Agreement E - FORGERY OR ALTERATION $1,500,000 $5,000 Insuring Agreement F - SECURITIES $1,500,000 $5,000 Insuring Agreement G - COUNTERFEIT CURRENCY $1,500,000 $5,000 Insuring Agreement H - STOP PAYMENT $25,000 $1,000 Insuring Agreement I - UNCOLLECTIBLE ITEMS OF DEPOSIT $25,000 $1,000 OPTIONAL COVERAGES ADDED BY RIDER: Insuring Agreement J - Computer Systems $1,500,000 $5,000 Insuring Agreement K - Voice-Initiated Transactions $1,500,000 $5,000 Insuring Agreement L - Telefacsimile Systems $1,500,000 $5,000 Insuring Agreement M - Unauthorized Signatures $25,000 $1,000 If “Not Covered” is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4. Office or Premises Covered - Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A. All other Insured’s offices and premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows: N/A Item 5. The Liability of the Underwriter is subject to the terms of the following endorsements or riders attached hereto: Endorsements or Riders attached hereto: ICB00107-04; ICB005 07-04; ICB010 07-04; ICB011 07-04; ICB012 07-04; ICB013 07-04; ICB014
